Smith, J.
(dissenting) : I do not agree with the majority of the court in the view taken regarding the rejection of the evidence tending to show statements *706of the defendant below to his son advising him to live with the plaintiff, etc. Such statements were, in my judgment, part of the res gestee. The petition alleges “ that said defendant, from the time of the marriage of plaintiff with the said James. S. Eagon until the 10th day of October, 1895, constantly, persistently and determinedly solicited, importuned, coaxed, requested and commanded his son, the husband of the plaintiff, to leave and separate from plaintiff.” To say that the res gestee were what the defendant below urged against the marital interests of the woman is too narrow. The main fact in controversy in the case, the thing to be determined, was whether the father did or did not by his words and conduct alienate the affections of his son from the wife. The res gestee, then, covered transactions within the period from the date of marriage, December 17, 1894, until the final alienation on October 10 following, during which time the father is charged with “constantly and persistently ” soliciting and importuning the son to leave his wife.
In In the matter of Taylor, 9 Paige, 611, it is held that where the question is as to whether the intercourse between a man and woman living together as husband and wife is matrimonial or meretricious, the res gestae cover the entire period of their living together, and include the declarations as well as the acts of the parties tending to characterize their intercourse. Where a contract is perfected after repeated interviews, all representations made at the previous interviews are included in the res gestee. (Ahern v. Goodspeed, 72 N. Y. 108.) Wharton defines res gestee as follows :
“The res gestee may be therefore.defined as those circumstances which are the undesigned incidents of a particular litigated act, and which are admissible *707when illustrative of such act. These incidents may be separated from the act by a lapse of time more or less appreciable. They may consist of speeches of any one concerned, whether participant or bystander ; they may comprise things left undone as well as things done. Their sole distinguishing feature is that they should be the necessary incidents of the litigated act.” (1 Whart. Ev., § 259.)
The litigated act here was whether or not there was an alienation induced by a series of persuasive words used by the defendant. So long as anything in the usual course of business remains to be done to corpplete a transaction, for example, the giving of a receipt, whatever is said until the transaction is thus ended assists to constitute the res gestee. (Fifield v. Richardson et al., 34 Vt. 410.) In a note to Taylor on Evidence, vol. 2, p. 391, it is said:
"Legal liability in .any case is predicated upon the existence of some particular transaction or state of affairs. It is this group of facts or events which make up its res gestee. Obviously the degree of re-* moteness which excludes a relevant fact from being considered part of the res gestee will be largely a matter of judicial discretion, and one in which considerable diversity of opinion may be fairly expected.”
What the defendant below said to the son during: the period that he was alleged to be working on the’ latter’s affection for his wife in derogation of the latter’s marital rights is said to be admissible as part of the res gestee, but what he said to the contrary during the same period is held not to be so. Whether an act is within the res gestee ought not to be determined by the fact whether it has a favorable effect on the rights-of the plaintiff or the defendant in the suit. Here the transaction began in December, 1894, and ended October 10, following. The acts, demeanor and state*708ments, within the time when the defendant below was engaged in the transaction of alienating his son’s affections, were a part of that transaction, and I can find no reason or authority for admitting statements made during that time which were favorable to the plaintiff below and excluding those that might be injurious to her. If within the res gestee all were admissible.
Maher v. The People, 10 Mich. 212, was a criminal case in which the court said :
“The circumstances which in fact led to the assault were part of the res gestee, which the jury were entitled to have before them, to show what was the real nature of the act — the quo animo, state of mind and intention with which it was done. The object of the trial should be to show the real nature of the whole transaction, whether its tendency may be to establish guilt or innocence. . . . But, until the whole is shown which might have any bearing -one way or the other, its tendency to establish the one or the other cannot be known.”
In Rice on Evidence, vol. 3, p. 123, it is said:
“It may therefore be laid down as the established doctrine that, as to all facts in evidence properly constituting part of the res gestee, they are to be considered by the jury, in passing upon the question of guilt or innocence, whether introduced by the prosecutor or the defendant.”
In Little v. Commonwealth, 25 Gratt. 921, the prisoner was indicted for murder. He endeavored to prove his statements at the time of the murder while he had a gun in his hand. They were excluded by the trial court as not part of the res gestae. It was said :
“We think that the court erred in refusing to permit the 'witness to state what was said by the prisoner on the occasion referred to. What was so said might well have been, in whole or in part, admissible evi*709dence either for or against the prisoner. It was very closely connected, both in time and place, with the homicide, which was the subject of the prosecution, and might well have tended to elucidate that fact as part of the res gestee.”
The case of Felt v. Amidon and others, 43 Wis. 467, was an action brought to recover damages for the alleged enticing by the defendant of the unmarried minor daughter of the plaintiff from his residence in Iowa. The girl was enticed to Milwaukee, AVIs., and there left. It was held that the declarations and statements of the girl, from the time she started from home until she was left in Milwaukee, were part of the res gestee, and admissible in evidence. The court said that the transaction upon which the action was founded was the enticing of the plaintiff’s daughter from her home by the defendant; that that was the res gesta, and all that was said and done by the actors in that transaction contemporaneously with and which tended to illustrate its character were parts thereof, and might be proved on the trial by either party ; that then the defendant charged with the abduction might show that he made statements to various persons, during the progress of the abduction and before its consummation, to the effect that the inducements held out to the girl were honorable in their character. By the same rule the declarations of the girl relative to her leaving home, and the circumstances under which she went to Milwaukee, were held to be competent. It will be seen from this case that what is denominated as the res gestee extended over a considerable period of time, and must have included the various inducements and promises made to the plaintiff’s daughter at her home and during the journey to Milwaukee, and all being within the termini of the transaction were com*710petent as evidence for or against the defendant in the suit.
In the early case of the trial of Lord George Gordon for treason, cited in the books, the cries of the mob were admitted in evidence as part of the res gestx, tending'to show the purpose and object of the gathering and its treasonable character. Cries of “Down with it,” “No popery,” were shown to have been uttered. If at the same time there were other ■cries from other or the same persons composing the mob of “God save the pope,” could it be said that they were inadmissible?
The testimony of said declarations of the defendant offered in the case at bar were not open to the objection of not being contemporaneous with the main fact to which they related. The principal fact was whether the defendant had, by a series of persistent inducements extending over a period of ten months, alienated the affections of his son from his son’s wife. If a person assaulted in an affray should receive two or more stabs, what he said at the time of receiving the last one concerning the first would be the narrative of a past transaction, but nevertheless admissible as part of the res gestx. The true inquiry is whether the declaration is a verbal act, illustrating, explaining or interpreting other parts of the transaction of which it is itself a part, or merely a history, or part of a history, of a completed affair. The leaving and staying away from his wife by the son constituted the transaction upon which the action is founded. That is the res gesta, and the declarations of the father, he being one of the actors in that transaction, were competent to be shown.
The case of Bailey v. Bailey, 94 Iowa, 598, 63 N. W. 341, is similar in all respects as to facts to the case at *711bar. The defendant, after the plaintiff had offered evidence tending to show that he had made statements to the son which tended to alienate his affections from the plaintiff, offered to prove that he had offered plaintiff’s husband eighty acres of land provided he would go and live on it; offered to give him a team and furnish him implements with which to sow and plant land, upon which the plaintiff and the son might live, and offered to build a house upon the land provided the plaintiff’s husband would go there and live with her. This testimony was excluded at the trial as constituting a self-serving declaration. The court, in.reversing the judgment, said :
“The purpose of the testimony was to show that defendant had, as a matter of fact, tried to induce his son to do the very thing plaintiff was insisting upon, and to show the condition of her husband’s mind and the state of his affections towards her. Such testimony would have the tendency to negative the idea that defendant was trying to induce his son to abandon the plaintiff. It was substantive testimony of verbal acts tending to show that he was trying to induce his son to live with plaintiff, and that the son’s refusal to do so was not brought about by his conduct.’’
Whether the declarations of the defendant were made bona fide or were a mere ruse to manufacture evidence in his own behalf was for the jury to judge. (Danforth v. Streeter, 28 Vt. 490.)